EXHIBIT 99.1 ANNUAL INFORMATION FORM FOR THE YEAR ENDED DECEMBER 31, 2009 March 19, 2010 2009 Annual Information Form – Vermilion Energy Trust 1 TABLE OF CONTENTS GLOSSARY OF TERMS 4 Conventions 7 Abbreviations 7 Conversion 7 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 8 PRESENTATION OF OIL AND GAS RESERVES AND PRODUCTION INFORMATION 9 NON-GAAP MEASURES 9 VERMILION ENERGY TRUST 10 General 10 Organizational Structure of the Trust 10 Summary Description of the Business 11 History of Vermilion 12 NARRATIVE DESCRIPTION OF THE BUSINESS 13 Stated Business Objectives 13 Description of Properties 13 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 14 Reserves and Future Net Revenue 14 Reconciliations of Changes in Reserves 17 Undeveloped Reserves 19 Timing of Initial Undeveloped Reserves Assignment 19 Future Development Costs 20 Oil and Gas Properties and Wells 21 Costs Incurred 21 Exploration and Development Activities 22 Properties with No Attributed Reserves 23 Abandonment and Reclamation Costs 23 Tax Information 24 Production Estimates 25 Production History 26 Marketing 28 ADDITIONAL INFORMATION RESPECTING VERMILION ENERGY TRUST 28 Trust Units 28 Special Voting Rights 29 Unitholders' Limited Liability 29 Issuance of Trust Units 29 Cash Distributions 30 Redemption Right 30 Non-Resident Unitholders 31 Meetings of Unitholders 31 Trustee 31 Delegation of Authority, Administration and Trust Governance 32 Amendments to the Trust Indenture 32 Takeover Bid 32 Termination of the Trust 32 Reporting to Unitholders 33 Distribution Reinvestment Plan 33 Unitholder Rights Plan 33 ADDITIONAL INFORMATION RESPECTING VERMILION RESOURCES LTD. 37 Management of Vermilion 37 AUDIT COMMITTEE MATTERS 39 Audit Committee Charter 39 Composition of the Audit Committee 39 External Audit Service Fees 40 2009 Annual Information Form – Vermilion Energy Trust 2 VERMILION SHARE CAPITAL 40 Voting and Exchange Trust Agreement 43 Support Agreement 45 Notes 46 Royalty Agreement 47 MARKET FOR PRICE RANGE AND TRADING VOLUME OF SECURITIES 47 CONFLICTS OF INTEREST 48 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 48 LEGAL PROCEEDINGS 48 MATERIAL CONTRACTS 48 INTERESTS OF EXPERTS 48 TRANSFER AGENT AND REGISTRAR 48 RISK FACTORS 48 Reserve Estimates 48 Volatility of Oil and Natural Gas Prices 49 Changes in Legislation 49 Government Regulations 49 Competition 50 Operational Matters 50 Environmental Concerns 50 Kyoto Protocol 50 Debt Service 51 Delay in Cash Distributions 51 Taxation 51 Changes in Income Tax Laws 51 Depletion of Reserves 52 Net Asset Value 52 Return of Capital 52 Nature of Trust Units 52 Unitholders Limited Liability 52 Statutory Remedies 53 Variations in Interest Rates and Foreign Exchange Rates 53 Mutual Fund Trust Status 53 Increase in Operating Costs or Decline in Production Level 53 Acquisition Assumptions 53 Failure to Realize Anticipated Benefits of Prior Acquisitions 54 Additional Financing 54 Potential Conflicts of Interest 54 GAAP Adjustments 54 Market Accessibility 54 International Financial Reporting Standards 55 Potential Future Conversion to a Corporation 55 ADDITIONAL INFORMATION 55 SCHEDULE "A" REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR (FORM 51-101F2) 56 SCHEDULE "B" REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE (FORM51-101F3) 57 SCHEDULE "C" AUDIT COMMITTEE TERMS OF REFERENCE 58 2009 Annual Information Form – Vermilion Energy Trust 3 GLOSSARY OF TERMS The following are defined terms used in this annual information form: "ABCA" means the Business Corporations Act (Alberta), R.S.A. 2000, c. B-9, as amended, including the regulations promulgated thereunder; “AGCA” means Alberta Gas Cost Allowance; "affiliate" when used to indicate a relationship with a person or company, has the same meaning as set forth in the Securities Act (Alberta); "Arrangement"means the plan of arrangement under the ABCA involving the Trust, Vermilion, Clear Energy Inc. and Vermilion Acquisition Ltd., which was completed on January 22, 2003; "board of directors" or "board" means the board of directors of Vermilion; "control" means, with respect to control of a body corporate by a person, the holding (other than by way of security) by or for the benefit of that person of securities of that body corporate to which are attached more than 50% of the votes that may be cast to elect directors of the body corporate (whether or not securities of any other class or classes shall or might be entitled to vote upon the happening of any event or contingency) provided that such votes, if exercised, are sufficient to elect a majority of the board of directors of the body corporate; "Current Market Price of a Trust Unit" means, in respect of a Trust Unit on any date, the weighted average trading price of the Trust Units on the TSX on that date and the nine trading days preceding that date, or, if the Trust Units are not then listed on the TSX, on such other stock exchange or automated quotation system on which the Trust Units are listed or quoted, as the case may be, as may be selected by the board of directors of Vermilion for such purpose; provided, however, that if in the opinion of the board of directors of Vermilion the public distribution or trading activity of Trust Units for that period does not result in a weighted average trading price which reflects the fair market value of a Trust Unit, then the Current Market Price of a Trust Unit shall be determined by the board of directors of Vermilion, in good faith and in its sole discretion, and provided further that any such selection, opinion or determination by such board of directors shall be conclusive and binding and for the purposes of this definition, the weighted average trading price shall be determined by dividing (a)the aggregate dollar trading value of all Trust Units sold on the TSX (or other stock exchange or automated quotation system, if applicable) over the applicable ten trading days by (b)the total number of Trust Units sold on such stock exchange or system during such period; "Distributable Cash" means all amounts available for distribution during any applicable period to Unitholders; "Distribution" means a distribution paid by the Trust in respect of the Trust Units, expressed as an amount per Trust Unit; "Distribution Payment Date" means any date that Distributable Cash is distributed to Unitholders, generally being the 15th day of the calendar month following any Distribution Record Date; "Distribution Record Date" means the last day of each calendar month or such other date as may be determined from time to time by the Trustee, except that December 31 shall in all cases be a Distribution Record Date; "DRIP Plan" means the Distribution Reinvestment Plan adopted by the Trust; "Exchangeable Shares" means the Series A exchangeable shares in the capital of Vermilion; "Exchangeable Share Provisions" means the rights, privileges, restrictions and conditions attaching to the Exchangeable Shares; 2009 Annual Information Form – Vermilion Energy Trust 4 "Exchange Ratio" means the exchange ratio used to determine the number of Trust Units a holder of Exchangeable Shares is entitled to receive upon an exchange of Exchangeable Shares which, in respect of each Exchangeable Share, was initially equal to one upon completion of the Arrangement, and shall be cumulatively adjusted thereafter by: (a)increasing the Exchange Ratio on each Distribution Payment Date by an amount, rounded to the nearest five (5)decimal places, equal to a fraction having as its numerator the product of the Exchange Ratio immediately prior to the applicable Distribution Payment Date and the Distribution, expressed as an amount per Trust Unit, paid on that Distribution Payment Date, and having as its denominator the Current Market Price of a Trust Unit on the last business day prior to that Distribution Payment Date; and (b)decreasing the Exchange Ratio on each record date for the payment of dividends to holders of Exchangeable Shares by Vermilion, if any, by an amount, rounded to the nearest five (5) decimal places, equal to a fraction having as its numerator the amount of the dividend payable to holders of Exchangeable Shares, expressed as an amount per Exchangeable Share, and having as its denominator the Current Market Price of a Trust Unit on the date that is the last business day prior to that dividend record date.The Exchange Ratio shall also be adjusted in the event of certain other reorganizations or distributions in respect of the Trust Units as necessary on an economic equivalency basis as further described in the Exchangeable Share Provisions; “GAAP” means Canadian Generally Accepted Accounting Principles; "GLJ" means GLJ Petroleum Consultants Ltd., independent petroleum engineering consultants of Calgary, Alberta; "GLJ Report" means the independent engineering evaluation of certain oil, NGL and natural gas interests of the Trust prepared by GLJ dated February 8, 2010 and effective December 31, 2009; "Income Tax Act" or "Tax Act" means the Income Tax Act (Canada), R.S.C. 1985, c. 1. (5th Supp.), as amended, including the regulations promulgated thereunder; "Insolvency Event" means the institution, by Vermilion, of any proceeding to be adjudicated to be a bankrupt or insolvent or to be wound up, or the consent of Vermilion to the institution of bankruptcy, dissolution, insolvency or winding-up proceedings against it, or the filing of a petition, answer or consent seeking dissolution or winding-up under any bankruptcy, insolvency or analogous laws, including without limitation the Companies Creditors' Arrangement Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by Vermilion to contest in good faith any such proceedings commenced in respect of Vermilion within fifteen (15) days of becoming aware thereof, or the consent by Vermilion to the filing of any such petition or to the appointment of a receiver, or the making by Vermilion of a general assignment for the benefit of creditors, or the admission in writing by Vermilion of its inability to pay its debts generally as they become due, or Vermilion not being permitted, pursuant to solvency requirements of applicable law, to redeem any retracted Exchangeable Shares pursuant to the Exchangeable Share Provisions; "Meeting" means the annual and special meeting of Unitholders of the Trust to be held on May 7, 2010 (or, if adjourned, such other date on which the meeting is held); "Non-Resident" means (a)a person who is not a resident of Canada for the purposes of the Tax Act; or (b)a partnership that is not a Canadian partnership for the purposes of the Tax Act; "Notes" means the unsecured, subordinated notes issued by Vermilion under the Arrangement; "Partnership" means Vermilion Resources, the partners of which are Vermilion and its wholly-owned subsidiary 1209963 Alberta Ltd.; "Permitted Investments" means (a)obligations issued or guaranteed by the government of Canada or any province of Canada or any agency or instrumentality thereof, (b)term deposits, guaranteed investment certificates, certificates of deposit or bankers' acceptances of or guaranteed by any Canadian chartered bank or other financial institutions the short-term debt or deposits of which have been rated at least A or the equivalent by Standard & Poor's Corporation, Moody's Investors Service, Inc. or DBRS Limited, and (c)commercial paper rated at least A or the equivalentby DBRS Limited, in each case maturing within 180 days after the date of acquisition; "Pro Rata Share" of any particular amount in respect of a Unitholder at any time shall be the product obtained by multiplying the number of Trust Units that are owned by that Unitholder at that time by the quotient obtained when such a number is divided by the total number of all Trust Units that are issued and outstanding at that time; "Rights Plan" means the unitholders rights plan of the Trust; 2009 Annual Information Form – Vermilion Energy Trust 5 "Royalty" means the royalty granted under the Royalty Agreement commencing February1, 2003, entitling the Trust to approximately 99% of the net cash flow generated from the present and future oil and natural gas interests, rights and related tangibles of the Partnership after certain costs, expenditures and deductions; "Royalty Agreement" means the amended royalty agreement between the Partnership, Vermilion, 1209963 Alberta Ltd. and the Trust dated January22, 2003, as amended, providing for the creation of the Royalty; "Special Resolution" means a resolution proposed to be passed as a special resolution at a meeting of Unitholders and passed by the affirmative votes of the holders of not less than 66 2/3% of the Trust Units represented at the meeting and voted on a poll upon such resolution; "Special Voting Right" means the special voting right of the Trust, issued and certified under the Trust Indenture for the time being outstanding and entitled to the benefits and subject to the limitations set forth therein; "Subsequent Investment" means those investments which the Trust is permitted to make pursuant to the Trust Indenture; "Subsidiary" means, in relation to any person, any body corporate, partnership, joint venture, association or other entity of which more than 50% of the total voting power of shares or units of ownership or beneficial interest entitled to vote in the election of directors (or members of a comparable governing body) is owned or controlled, directly or indirectly, by such person; "Support Agreement" means the support agreement entered into between the Trust and Vermilion Acquisition Ltd. (prior to its amalgamation with Vermilion) on January16, 2003; "Trust" means Vermilion Energy Trust, a trust established under the laws of Alberta pursuant to the Trust Indenture; "Trustee" means Computershare Trust Company of Canada, the trustee of the Trust, or such other trustee, from time to time, of the Trust; "Trust Indenture" means the amended and restated trust indenture dated as of January15, 2003 between Computershare Trust Company of Canada and Vermilion; "Trust Subsidiary" means Vermilion, 1209963 Alberta Ltd., 1209974 Alberta Ltd., Vermilion Rep S.A.S., Vermilion Resources (Partnership), Vermilion Oil & Gas Netherlands B.V., Vermilion Oil & Gas Australia Pty Ltd. and Vermilion Energy Ireland Ltd. "Trust Unit" or "Unit" means a unit of the Trust issued by the Trust; "Trust Unit Award Plan" means the Trust Unit Award Incentive Plan of the Trust; "TSX" means the Toronto Stock Exchange; "Unitholder Rights Plan Agreement" means the Unitholder Rights Plan Agreement dated May 5, 2006 as amended on May 9, 2009 between the Trust and Computershare Trust Company of Canada establishing the Unitholder Rights Plan of the Trust; "Unitholders" means holders from time to time of the Trust Units; "Vermilion" means Vermilion Resources Ltd.; "Voting and Exchange Agreement Trustee" means Computershare Trust Company of Canada, the initial trustee under the Voting and Exchange Trust Agreement, or such other trustee, from time to time appointed thereunder; and "Voting and Exchange Trust Agreement" means the voting and exchange trust agreement entered into on January16, 2003 between the Trust, Vermilion Acquisition Ltd. (prior to its amalgamation with Vermilion) and the Voting and Exchange Agreement Trustee. 2009 Annual Information Form – Vermilion Energy Trust 6 Conventions Unless otherwise indicated, references herein to "$" or "dollars" are to Canadian dollars.All financial information herein has been presented in Canadian dollars in accordance with generally accepted accounting principles in Canada. Abbreviations Oil and Natural Gas Liquids Bbl Barrel Mbbl thousand barrels Bbl/d barrels per day NGL natural gas liquids Natural Gas Mcf thousand cubic feet MMcf million cubic feet Mcfpd thousand cubic feet per day MMcfpd million cubic feet per day MMBtu million British Thermal Units Other API American Petroleum Institute °API An indication of the specific gravity of crude oil measured on the API gravity scale. Liquid petroleum with a specified gravity of 28 °API or higher is generally referred to as light crude oil boe barrel of oil equivalent of natural gas and crude oil on the basis of 1 boe for 6 (unless otherwise stated) Mcf of natural gas (this conversion factor is an industry accepted norm and is not based on either energy content or current prices) bopd barrel of oil equivalent per day $M thousand dollars $MM million dollars Mboe 1,000 barrels of oil equivalent MMboe million barrels of oil equivalent WTI West Texas Intermediate, the reference price paid in U.S. dollars at Cushing, Oklahoma for crude oil of standard grade Conversion The following table sets forth certain standard conversions from Standard Imperial Units to the International System of Units (or metric units). To Convert From To Multiply By Mcf Cubic metres Cubic metres Cubic feet Bbls Cubic metres Cubic metres Bbls oil Feet Metres Metres Feet Miles Kilometres Kilometres Miles Acres Hectares Hectares Acres 2009 Annual Information Form – Vermilion Energy Trust 7 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS Certain statements included or incorporated by reference in this annual information form may constitute forward-looking statements under applicable securities legislation.Forward-looking statements or information typically contain statements with words such as "anticipate", "believe", "expect", "plan", "intend", "estimate", "propose", or similar words suggesting future outcomes or statements regarding an outlook.Forward looking statements or information in this annual information form may include, but are not limited to: · capital expenditures; · business strategy and objectives; · reserve quantities and the discounted present value of future net cash flows from such reserves; · net revenue; · future production levels; · exploration plans; · development plans; · acquisition and disposition plans and the timing thereof; · operating and other costs; · royalty rates; · Vermilion's additional future payment in connection with the Corrib acquisition; · the timing of first commercial gas from the Corrib field; · the decision of the Corrib joint venture consortium to drill an exploratory well at the Corrib field and the timing thereof; and · estimate of Vermilion’s share of the expected gas rates from the Corrib field. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect.In addition to any other assumptions identified in this annual information form, assumptions have been made regarding, among other things: · the ability of the Trust to obtain equipment, services and supplies in a timely manner to carry out its activities in Canada and internationally; · the ability of the Trust to market oil and natural gas successfully to current and new customers; · the timing and costs of pipeline and storage facility construction and expansion and the ability to secure adequate product transportation; · the timely receipt of required regulatory approvals; · the ability of the Trust to obtain financing on acceptable terms; · currency, exchange and interest rates; and · future oil and gas prices. Although the Trust believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward looking statements because the Trust can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by the Trust and described in the forward looking statements or information.These risks and uncertainties include but are not limited to: · the ability of management to execute its business plan; · the risks of the oil and gas industry both domestically and internationally, such as operational risks in exploring for, developing and producing crude oil and natural gas and market demand; · risks and uncertainties involving geology of oil and gas deposits; · risks inherent in the Trust's marketing operations, including credit risk; · the uncertainty of reserves estimates and reserves life; · the uncertainty of estimates and projections relating to production, costs and expenses; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · the Trust's ability to enter into or renew leases; · fluctuations in oil and gas prices, foreign currency exchange rates and interest rates; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing; 2009 Annual Information Form – Vermilion Energy Trust 8 · the ability of the Trust to add production and reserves through development and exploration activities; · general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld; · uncertainty in amounts and timing of royalty payments; · risks associated with existing and potential future law suits and regulatory actions against the Trust; and · other risks and uncertainties described elsewhere in this annual information form or in the Trust's other filings with Canadian securities authorities. The forward-looking statements or information contained in this annual information form are made as of the date hereof and the Trust undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise, unless required by applicable securities laws. PRESENTATION OF OIL AND GAS RESERVES AND PRODUCTION INFORMATION All oil and natural gas reserve information contained in this annual information form has been prepared and presented in accordance with National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities ("NI 51-101").The actual oil and natural gas reserves and future production will be greater than or less than the estimates provided in this annual information form.The estimated future net revenue from the production of the disclosed oil and natural gas reserves does not represent the fair market value of these reserves.The Trust has adopted the standard of 6 Mcf:1 boe when converting natural gas to barrels of oil equivalent.Boes may be misleading, particularly if used in isolation.A boe conversion ratio of 6 Mcf:1 boe is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. NON-GAAP MEASURES This annual information form includes non-GAAP measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and, therefore, may not be comparable with the calculations of similar measures for other entities. “Cash distributions per unit” represents actual cash distributions paid per unit by the Trust during the relevant periods. “Cash distributions net” is calculated as actual cash distributions paid or payable for a given period.Cash distributions are reviewed by management and are also assessed as a percentage of fund flows from operations to analyze how much of the cash that is generated by the Trust is being used to fund distributions. 2009 Annual Information Form – Vermilion Energy Trust 9 VERMILION ENERGY TRUST General Vermilion Energy Trust is an open-end unincorporated investment trust governed by the laws of the Province of Alberta and formed on December 16, 2002 pursuant to the Trust Indenture.The head and principal office of the Trust is located at Suite2800, 400 - 4th Avenue, S.W., Calgary, Alberta, T2P0J4. Organizational Structure of the Trust The following diagram describes the intercorporate relationships among the Trust and each of its material subsidiaries as at December 31, 2009, where each principal subsidiary was incorporated or formed, the percentage of votes attaching to all voting securities of each subsidiary beneficially owned by Vermilion, as well as the flow of cash from the oil and gas properties held by such subsidiaries to the Trust, and from the Trust to the Unitholders.Reference should be made to the appropriate sections of this annual information form for a complete description of the structure of the Trust. Notes: The Unitholders own 100% of the Trust Units. Cash distributions are made to Unitholders monthly based on the Trust's cash flow. Cash flow represents payments made by Vermilion to the Trust in respect of principal and interest payments on the Notes.In addition to such payments, dividends may also be paid on the common shares of Vermilion. Cash flow represents payments made by the Partnership under the Royalty Agreement. The Trust will invest funds raised through any subsequent issuance of Trust Units in additional securities of Vermilion to enable Vermilion to make capital expenditures.In addition, the Trust may reinvest a portion of the income received from Vermilion as well as any repayments of principal on the Notes in securities of Vermilion to enable Vermilion to make capital expenditures. 2009 Annual Information Form – Vermilion Energy Trust 10 Summary Description of the Business Vermilion Energy Trust The Trust was established to acquire and hold, directly and indirectly, interests in petroleum and natural gas properties.Cash flow from the properties flows from Vermilion to the Trust by way of interest payments and principal repayments on the Notes and dividends declared on the common shares of Vermilion, and from the Partnership to the Trust by way of royalty payments under the Royalty Agreement.Under the terms of the Trust Indenture, the Trust is also entitled to: (a) acquire or invest in securities of Vermilion and in the securities of any other entity including without limitation, bodies corporate, partnerships or trusts, and borrowing funds or otherwise obtaining credit for that purpose; (b) acquire royalties in respect of Canadian resource properties as defined in the Tax Act and making any deferred royalty purchase payments which may be required with respect to such royalties; provided however that in no event shall the Trust invest in any royalties which constitute an interest in land or a covenant running with the properties with respect to which such royalties relate; (c) dispose of any part of the property of the Trust, including, without limitation, any securities of Vermilion; (d) temporarily hold cash and investments for the purposes of paying the expenses and the liabilities of the Trust, making other Permitted Investments as contemplated by the Trust Indenture, paying amounts payable by the Trust in connection with the redemption of any Trust Units, and making distributions to Unitholders; and (e) pay costs, fees and expenses associated with the foregoing purposes or incidental thereto. The Trustee is prohibited from acquiring any investment whichwould result in the Trust not being considered either a "unit trust" or a "mutual fund trust" for purposes of the Tax Act. The Trustee may declare payable to the Unitholders all or any part of the net income of the Trust.It is currently anticipated that the only income to be received by the Trust will be from the interest received on the principal amount of Notes, royalty income pursuant to the Royalty Agreement, and dividends on the common shares of Vermilion.The Trust currently makes monthly cash distributions to Unitholders of the interest income earned from the Notes, income earned under the Royalty Agreement and dividends received on the common shares of Vermilion, after expenses, if any, and any cash redemptions of Trust Units. Unitholders receive monthly distributions of the cash flow generated by Vermilion and distributed to Unitholders through the Trust.The Trust currently employs a strategy which: (i)provides Unitholders with a competitive annual cash on cash yield through monthly cash distributions, (ii)ensures that Vermilion's existing assets are maintained at a level that provides sustainable ongoing cash flow, and (iii)continues to expand the business of the Trust through the development of growth opportunities that are intended to provide long-term stable cash flows and be accretive to the existing Unitholders.The Trust intends to finance acquisitions through bank financing and the issuance of additional Trust Units from treasury, while maintaining prudent leverage. Vermilion Resources Ltd. Vermilion Resources Ltd. was incorporated under the ABCA on November23, 1993.On January1, 2003, Vermilion amalgamated with its wholly-owned subsidiary, 973675 Alberta Ltd. and on January15, 2003, Vermilion amalgamated with its wholly-owned subsidiaries, Big Sky Resources Inc., Vermilion Gas Marketing Inc. and 962134 Alberta Ltd.On January22, 2003, Vermilion was amalgamated with Vermilion Acquisition Ltd. pursuant to the Arrangement. The Trust is the sole holder of Vermilion common shares.Certain former shareholders of Vermilion own Exchangeable Shares of Vermilion in accordance with the elections made by such holders under the Arrangement.Vermilion continues to carry on an oil and natural gas business similar to that carried on by Vermilion prior to the Arrangement becoming effective. The head office of Vermilion is located at Suite 2800, 400 – 4th Avenue S.W., Calgary, Alberta, T2P0J4 and its registered office is located at Suite 3700, 400 – 3rd Avenue S.W., Calgary, Alberta, T2P4H2. 2009 Annual Information Form – Vermilion Energy Trust 11 History of Vermilion The following describes the development of Vermilion's business over the last three completed financial years. On June 20, 2007, Vermilion completed the acquisition of a 40% interest in the Offshore Wandoo Field.The purchase price, exclusive of the acquired working capital deficiency, was $117.9 million.The transaction added approximately 3,000 bopd. On January 31, 2008, Vermilion closed the acquisition of a package of producing assets in the Drayton Valley area for $47 million. On July 30, 2009, Vermilion completed the acquisition of an 18.5% non-operated interest in the Corrib field located approximately 83 kilometres off the northwest coast of Ireland for an aggregate purchase price comprised of US$100 million paid on closing and an obligation for an additional future payment, the amount of which will vary from an estimated US$300 million to US$135 million, depending on the date when first commercial gas from the Corrib field is achieved.Pursuant to the acquisition agreement governing the Corrib acquisition, Vermilion assumed its share of future capital expenditure obligations in order to reach first commercial gas.Beginning at the effective date of January 1, 2009, these costs are anticipated to range up to US$300 million, net to the acquired interest.On September 29, 2009, Vermilion filed a business acquisition report in connection with the Corrib acquisition, which may be found on SEDAR at www.sedar.com. On October 30, 2009, Vermilion closed an equity financing of 7,282,000 Trust Units at a price $30.90 per Trust Unit for gross proceeds of $225 million.Subsequently, on December 1, 2009, Vermilion announced that the underwriters had exercised the over-allotment option in connection with the offering and Vermilion issued an additional 809,000 Trust Units at a price of $30.90 per Trust Unit for gross proceeds of approximately $25 million.As a result of exercise of the over-allotment option, the aggregate gross proceeds to Vermilion of the equity offering were approximately $250 million. On December 21, 2009, Verenex Energy Inc., a company in which Vermilion held 18,760,540 common shares representing a 41.9% equity ownership position was sold to a subsidiary of the Libyan Investment Authority for cash consideration of $7.09 plus an additional amount per share of $0.1976 for aggregate consideration of $7.2876 representing gross proceeds to Vermilion of approximately $136.7 million.The proceeds were used to pay down debt. During 2010, the Trust plans to convert from a trust to a dividend paying corporation by September 2010.Approval from the Trust's Unitholders to a proposed reorganization and restructuring of Vermilion's income trust structure into a corporate structure form will be sought at a special meeting of Unitholders to be held at a date to be determined by the board of directors. As at January 31, 2010, Vermilion had 286 full time employees of which 131 employees were located in its head office, 25 employees in its Canadian field offices, 93 employees in France, 16 employees in the Netherlands and 21 employees in Australia. 2009 Annual Information Form – Vermilion Energy Trust 12 NARRATIVE DESCRIPTION OF THE BUSINESS Stated Business Objectives Vermilion is actively engaged in the business of oil and natural gas exploitation, development, acquisition and production in Australia, Canada, France, Ireland and the Netherlands.Vermilion's business plan is to maximize returns to the Trust from its oil and natural gas properties and related assets.Where possible, Vermilion will seek to expand its reserve base through the selective addition of high-quality, long-life reserves with low risk development opportunities. In reviewing potential participations or acquisitions, Vermilion will consider a number of factors, including: (a)the present value of the future revenue from such properties from the proved producing, total proved and proved plus probable reserves; (b)the amount of potential for additional reservoir development; (c)whether sufficient infrastructure exists in the prospect to provide for increased activity; (d)the cost of any potential development; (e)investments in properties that exhibit medium to long life reserves and stable production base; and (f)the ability of Vermilion to enhance the value of acquired properties through additional exploitation efforts and additional development drilling.The board of directors of Vermilion may, in its discretion, approve asset or corporate acquisitions or investments that do not conform to these guidelines based upon the board's consideration of the qualitative aspects of the subject properties including risk profile, technical upside, reserve life, asset quality and the Trust's business prospects. Description of Properties The following is a description of the oil and natural gas properties, plants, facilities and installations in which Vermilion has an interest and that are material to Vermilion's operations and exploration activities.The production numbers stated refer to Vermilion's working interest share before deduction of Crown, freehold and other royalties.Reserve amounts are stated, before deduction of royalties, as at December 31, 2009, based on forecast cost and price assumptions as evaluated in the GLJ Report. Canada Assets Vermilion’s production in Canada is located primarily in three areas, all in Alberta: Drayton Valley, Slave Lake and Central Alberta.Vermilion’s main producing gas areas are Drayton Valley and Central Alberta, while Slave Lake is the main oil producing area. In Canada, Vermilion holds an average working interest of 68% in 398,901 (271,856 net) acres of developed land, 584 (399 net) producing natural gas wells and 479 (172 net) producing oil wells as at December 31, 2009.Vermilion operates five natural gas plants and has an ownership interest in five additional plants, resulting in combined gross processing capacity of over 90 MMcfpd.In addition, Vermilion has treating capacity of over 5,200 Bbl/d of oil in 5 operated oil batteries. For the year ended December 31, 2009, production in Canada averaged approximately 47.9 MMcfpd of natural gas and 3,654 Bbl/d of oil and NGL. The GLJ Report assigned 30,214 Mboe of total proved reserves and 44,168 Mboe of proved plus probable reserves to Vermilion's properties located in Canada as at December 31, 2009. France Assets Vermilion's main producing areas in France are located in the Aquitaine Basin which is southwest of Bordeaux, France and in the Paris Basin, located just east of Paris. Vermilion's assets in France are primarily oil producing properties.The two major fields in the Paris Basin area are Champotran and Chaunoy.The two major fields in the Aquitaine Basin are Parentis and Cazaux. Vermilion operates 8 oil batteries with current producing capacities of 8,400 bbls/d. Vermilion holds an 81% working interest in 168,286 acres of developed land in the Aquitaine and Paris Basins.Vermilion had 216 (189 net) producing oil wells in France as at December 31, 2009. For the year ended December 31, 2009, production in France averaged approximately 8,246 Bbl/d of oil and 1.1 MMcfpd of natural gas. The GLJ Report assigned 28,749 Mboe of total proved reserves and 43,423 Mboe of proved plus probable reserves to Vermilion's properties located in France. 2009 Annual Information Form – Vermilion Energy Trust 13 Netherlands Assets Vermilion's Netherlands assets consist of six onshore concessions and one offshore concession located in the northern part of the country.Production consists solely of natural gas with a small amount of related condensate.The assets include three operated gas treatment centres that have a combined total capacity of 240 MMcfpd.Vermilion holds an approximate 64% working interest over the seven concessions in 451,378 (289,687 net) acres of developed land and 46 (36 net) producing gas wells as at December 31, 2009. For the year ended December 31, 2009, Vermilion's production in the Netherlands averaged 23 Bbl/d of NGL and 21 MMcfpd of natural gas. The GLJ Report assigned 7,416 Mboe of total proved reserves and 13,175 Mboe of proved plus probable reserves to Vermilion's properties located in the Netherlands. Australia Assets Vermilion's Australia assets consist of a 100% operated interest in an offshore oil field located on Western Australia's northwest shelf. The platform has a current producing capacity of 162,000 Bbl/d.Vermilion holds a 100% working interest in the Wandoo block, which is comprised of 59,553 acres (241 square kilometres) and is considered a production license.All acreage therefore is classified as producing. For the year ended December 31, 2009, Vermilion's production in the Australia averaged 7,812 Bbl/d of oil. The GLJ Report assigned 13,083 Mboe of total proved reserves and 19,762 Mboe of proved plus probable reserves to Vermilion's properties located in Australia. Ireland Assets In 2009, Vermilion acquired an 18.5% interest in the offshore Corrib gas field, located approximately 83 kilometres off the northwest coast of Ireland.The property is currently non-producing and is subject to obtaining regulatory approval and completion of construction.First commercial gas from the Corrib field was originally expected in late 2011; however, it is now expected to be late 2012 as a result of delays encountered in the ongoing regulatory approval process.The Corrib joint venture consortium is planning to drill an exploration well in the North Corrib field in 2010. The GLJ Report assigned 15,332 Mboe of total proved reserves and 17,493 Mboe of proved plus probable reserves to Vermilion’s property in Ireland. STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION Reserves and Future Net Revenue The following is a summary of the oil and natural gas reserves and the value of future net revenue of Vermilion as evaluated by GLJ.Pricing used in the forecast price evaluations is set forth in the notes to the tables. Information contained in this section is effective December 31, 2009 unless otherwise stated.The reserves information was prepared on February 8, 2010. All evaluations of future net production revenue set forth in the tables below are stated after overriding and lessor royalties, Crown royalties, freehold royalties, mineral taxes, direct lifting costs, normal allocated overhead and future capital investments, including abandonment and reclamation obligations.It should not be assumed that the discounted future net production revenue estimated by the GLJ Report represents the fair market value of the reserves.Other assumptions relating to the costs, prices for future production and other matters are included in the GLJ Report.There is no assurance that the future price and cost assumptions used in the GLJ Report will prove accurate and variances could be material. 2009 Annual Information Form – Vermilion Energy Trust 14 Reserves for Australia, Canada, France, Ireland and the Netherlands are established using deterministic methodology.Total proved reserves are established at the 90 percent probability (P90) level.There is a 90 percent probability that the actual reserves recovered will be equal to or greater than the P90 reserves.Total proved plus probable reserves are established at the 50 percent probability (P50) level.There is a 50 percent probability that the actual reserves recovered will be equal to or greater than the P50 reserves. The Report on Reserves Data by Independent Qualified Reserves Evaluator in Form 51-101F2 and the Report of Management and Directors on Oil and Gas Disclosure in Form 51-101F3 are contained in Schedules "A" and "B", respectively. The following tables provide reserves data and a breakdown of future net revenue by component and production group using forecast prices and costs.For Canada, the tables following include AGCA. The following tables may not total due to rounding. Oil and Gas Reserves - Based on Forecast Prices and Costs(8) Light and Medium Oil Heavy Oil Natural Gas Natural Gas Liquids Gross(1) Net(1) Gross(1) Net(1) Gross(1) Net(1) Gross(1) Net(1) (Mbbl) (Mbbl) (MMcf) (Mbbl) (MMcf) (MMcf) (Mbbl) (Mbbl) Proved Developed Producing(2)(5) Australia - Canada 30 27 France - Ireland - Netherlands - 23 23 Total Proved Developed Producing 30 27 Proved Developed Non-Producing(2)(6) Australia - Canada - - 70 France - Ireland - Netherlands - 26 26 Total Proved Developed Non-Producing - - 96 Proved Undeveloped(2)(7) Australia - Canada - - France - Ireland - Netherlands - Total Proved Undeveloped - - Proved(2) Australia - Canada 30 27 France - Ireland - Netherlands - 50 50 Total Proved 30 27 Probable(3) Australia - Canada 5 5 France - Ireland - Netherlands - 39 39 Total Probable 5 5 Proved Plus Probable(2)(3) Australia - Canada 35 32 France - Ireland - Netherlands - 89 89 Total Proved Plus Probable 35 32 2009 Annual Information Form – Vermilion Energy Trust 15 Net Present Values of Future Net Revenue - Based on Forecast Prices and Costs(8) Before Deducting Income Taxes Discounted At After Deducting Income Taxes Discounted At (MM$) 0% 5% 10% 15% 20% 0% 5% 10% 15% 20% Proved Developed Producing(2)(5) Australia Canada France Ireland - Netherlands 85 78 72 67 63 69 63 58 54 50 Total Proved Developed Producing Proved Developed Non-Producing(2)(6) Australia - Canada 36 28 22 19 16 36 28 22 19 16 France 57 38 27 21 17 38 24 17 13 10 Ireland - Netherlands 96 80 69 60 Total Proved Developed Non-Producing 86 Proved Undeveloped(2)(7) Australia - Canada 77 51 35 23 69 47 33 22 France 88 57 40 29 22 58 35 23 15 10 Ireland Netherlands - Total Proved Undeveloped Proved(2) Australia Canada France Ireland Netherlands Total Proved Probable(3) Australia 81 61 47 Canada 80 87 66 France 97 Ireland 94 69 52 39 94 69 52 39 Netherlands 89 70 57 Total Probable Proved Plus Probable(2)(3) Australia Canada France Ireland Netherlands Total Proved Plus Probable Total Future Net Revenue (Undiscounted) Based on Forecast Prices and Costs(8) (M$) Revenue Royalties Operating Costs Capital Development Costs Abandon- ment Costs Future Net Revenue Before Income Taxes Income Taxes Future Net Revenue After Income Taxes Proved(2) Australia - Canada France Ireland - - Netherlands - Total Proved Proved Plus Probable(2)(3) Australia - Canada France Ireland - - Netherlands - Total Proved Plus Probable 2009 Annual Information Form – Vermilion Energy Trust 16 Future Net Revenue by Production Group Based on Forecast Prices and Costs(8) Future Net Revenue Before Income Taxes (Discounted at 10% Per Year) Unit Value Proved(2) (M$) ($/boe) Light and medium oil Heavy oil Natural gas Non-conventional oil and gas activities Total Proved Proved Plus Probable(2)(3) Light and medium oil Heavy oil Natural gas Non-conventional oil and gas activities Total Proved Plus Probable Forecast Prices used in Estimates(8) Light and Medium Crude Oil Crude Oil Natural Gas Natural Gas Netherlands Natural Gas Liquids Inflation Rate Exchange Rate Year WTI Cushing Oklahoma ($US/Bbl) Edmonton Par Price 40o API ($Cdn/Bbl) Cromer Medium 29.3o API ($Cdn/Bbl) Brent Blend FOB North Sea ($US/Bbl) AECO Gas Price ($Cdn/MMBtu) TTF Gas Price ($Cdn/Mcf) FOB Field Gate ($Cdn/Bbl) Percent Per Year ($US/$Cdn) Forecast Thereafter 2
